Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 1, in particular, a mobile cleaner, comprising: a mop module disposed on the body, the mop module including a pair of spin mops configured for rotating and mopping the surface; and a sweep module disposed on the body, the sweep module configured for sweeping foreign material from the surface; and a wheel assembly including one or more wheels configured to support the sweep module on the surface, wherein the wheel assembly includes: a wheel body configured to be movable in a vertical direction, and a cliff sensor for detecting movement of the wheel body, or of claim 12, in particular, a mobile cleaner, comprising: a mop module disposed on a side of the body, the mop module including a pair of spin mops configured for rotating and mopping the surface; and a wheel assembly including: a wheel body configured to be movable in a vertical direction; a wheel coupled to a lower side of the wheel body, the wheel configured to be in contact with the surface; a wheel elastic member disposed between the dust housing and the wheel body, the wheel elastic member being configured to apply on elastic force to the wheel body to move the wheel body; and a cliff sensor disposed on the body, the cliff sensor being configured to detect movement of the wheel body when the wheel body moves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



    Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Schnittman et al., Nam et al., and Grace et al. are pertinent to mobile cleaners with various cliff sensor arrangements.



4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/RANDALL E CHIN/                                                                                       Primary Examiner, Art Unit 3723